Case: 3:18-cv-00269-JMV Doc #: 67 Filed: 09/12/19 3 of 5 PagelD #: 288

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI

 

OXFORD DIVISION

PROTECTIVE LIFE INSURANCE)
COMPANY, )
}
Plaintiff, j
)

Ve ) Case No. 3:18C'V269-NBB-JMV
),
CHARMA HUGHES HASKINS )

ANTONIO HUGHES )-

TAQUITA REYNOLDS )
and WALTER BAXTER )
)
Defendants, }

 

AGREED ORDER

 

This cause comes before this Court this date on the ore tenus motion of the
remaining parties, Charma Hughes Haskins, Antonio Hughes, Taquita Reynolds and
Walter Baxter. The Court, being fully advised in the premises, finds the following:

1, Original Plaintiff Protective Life Insurance Company (“Protective Life"),
attempted service of process on Defendant Taquita Reynolds, It came to the Court’s
attention after Protective Life interpled the insurance proceeds at issue and was dismissed
from the case, that service of pracess appears to be defective.

2. The parties agreed, however, that it is in the best interests of all originally

. named Defendants to allow the case {o proceed without Protective Life and each
Defendant agrees, in consideration for Protective Life having interpled the funds, to the
dismissal of Protective Life from the Case, The Court concurs with the agreement of the

parties in this respect,

 
Case: 3:18-cy-00269-JMV Dac #: 67 Filed: 09/4.2/19 4 of S PagelD #: 289

3, Original defendants Charma [lughes Haskins and Antonio Hughes filed
their answer in this matter and filed cross claims against ‘Tiugita Reynolds and Walter
Baxter, The Cross Claimants received Entrles of Default iigainst both Cross Defendants,
However, it has again been determined by the Court, that process on the Cross
Defendanis appears to have also been defective, The Court sets aside the Katries of
Default against Cross Defendants Baxter snd Reynolds,

4, Walter Baxter having agreed to waive ay further Service issues, hag
answered ihe Cross Complaint and his answer is deomed timely filed,

5, Taquita Reynolds has filed an entry of appearance in this matter, Ms.
Reynolds agrees to waive any other Service issues with respect to both the original
complaint and cross complaint and will have 30 days from the date of her entry of
appearance to file an answer fo the Cross Complaint,

6. Defendants / Cross Plaintif’s Charma Hughes Haskins and Antonio
Iughes waive any service of process issues regarding the original complaint,

§0 ORDERED ADIUDGED AND DECRERD, this the [day of Aoaust, 2019.

7 oe
UNITED STATES MAGISTRATE JUDGE

 

APPROVED FOR ENTRY:

Powe

By: BRAD WALSH, MS #9910

The Walsh Law Firm, PC

265 N. Comar, Suite W

Oxford, MS 38655

bwalsh@thewalshlaw firm.com

Attorney for Defendants

Charma Hughes Haskins & Antonio Hughes

 
Case: 3:18-cv-00269-JMV Doc #: 67 Filed: 09/12/19 5 of 5 PagelD #: 290

 
       

TAQUITA REYNOLDS, Pro
3832 2nd Place West

Birmingham, AL 35207

quitadG,tr3@emali.com

 

GORDON Z. SHAW, JR., #10288!
Graves Srhith, Palmertree, & Shaw, PLLC
P, O. Drawer 969

Hernando, MS 38632

Attorneys for Defendant Walter Baxter

 
